UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1985


YAN DONG,

                 Plaintiff - Appellant,

            v.

BASF CORPORATION; JONATHAN ANTONUCCI, individually and/or as
a Servant Agent or Employee of BASF Corporation,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00605-MOC-DCK)


Submitted:    December 23, 2013            Decided:   January 10, 2014


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yan Dong, Appellant Pro Se.     Kelly Suzanne Hughes, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yan Dong, a former employee of Defendant BASF Corp.,

appeals     the    district      court’s       order   and      judgment    granting

Defendants’       motion   for    summary      judgment    in   Dong’s     employment

discrimination action.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons set

forth in the district court’s memorandum decision and order.

See Yan Dong v. BASF Corp., No. 3:11-cv-00605-MOC-DCK (W.D.N.C.

July   8,   2013).         We    grant   Defendants’       motion    to    seal   the

identified exhibits submitted by Dong in his informal special

appendix.     (See ECF Dkt. #14, #20).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2